Title: Thomas Jefferson to Theodorus Bailey, 6 February 1813
From: Jefferson, Thomas
To: Bailey, Theodorus


          Dear Sir Monticello Feb. 6. 13. 
           Your favor of Jan. 25. is recieved and I have to renew my thanks to you for the map accompanying it. these proofs of friendly remembrance give additional value to the subjects which convey them. the scenes too which compose the map are become highly interesting. our first entrance on them has been peculiarly inauspicious. our men are good; but force without conduct is easily baffled. the creator has not thought proper to mark those in the forehead who are of stuff to make good generals. we are first therefore to seek them blindfold, and then let them learn the trade at the expence of great losses. but our turn of success will come by and by, and we must submit to the previous misfortunes which are to be the price of it.I think with you on the subject of privateers. our ships of force will undoubtedly be blockaded by the enemy, and we shall have no means of annoying them at sea but by small swift sailing vessels; whi these will be better managed, & more multiplied in in the hands of individuals than of the government. in short they are our true & only weapon in a war against Gr. Britain, when once Canada & Nova Scotia shall have been rescued from them. the opposition to them in Congress is merely partial. it is a part of the Navy fever, and proceeds from the desire of securing men for the public ships by suppressing all other emploiments from them. but I do not apprehend that this ill-judged principle is that of a majority of Congress. I hope on the contrary they will spare no encouragement to that kind of enterprize. our public ships to be sure have done wonders. they have salved our military reputation sacrificed on the shores of Canada. but in point of real injury & depredation on the enemy, ’tis our privateers without question have been most effectual. both species of force have their peculiar value. I salute you with assurances of friendship & respect
          
            Th:
            Jefferson
        